Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quincy Harrison (Reg. No. 65374) on 03/08/2021.

The application has been amended as follows: 

IN THE CLAIMS
In Claim 14, line 3, “longitudinal member” has been changed to –the longitudinal member-.

In Claim 18, line 3, “the mechanical bosses” has been changed to –the plurality of mechanical bosses--. 
In Claim 21, line 2-3, “a radially inner” has been changed to –the radially inner-.

Claim 23. (CURRENTLY AMENDED) The gas turbine engine assembly of claim 22, further comprising: 
a sensor coupling member threadably secured to the longitudinal member to position the sensor within the bore;
wherein the longitudinal member includes an elongated body that extends between a radially inner end and the radially outer end,  and the elongated body is directly exposed in the annulus;
wherein the sensor includes a sensor flange contacting the radially outer end of the longitudinal member to limit radial inward movement of the sensor relative to the longitudinal member, and the sensor flange is captured between the sensor coupling member and the longitudinal member such that relative radial outward movement of the sensor flange is limited by the sensor coupling member and a distal end of the sensor 
a plurality of mechanical bosses to support the intra-turbine duct relative to the engine case, wherein the plurality of mechanical bosses are circumferentially spaced from the sensor.

In Claim 24, line 2, “the outer duct” has been changed to –an outer duct-.
In Claim 25, line 2, “the outer duct” has been changed to –an outer duct-.


The changes to the above claims have been made to overcome the 112b rejection regarding indefiniteness.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 13, 19 and 22, prior art Compton et al. (US 4037473, hereinafter: “Compton”) discloses the longitudinal member (sensor probe) that is positioned aft of the combustor. It cannot be determined if the intra-turbine duct, which receives the longitudinal member, is at least partially defining a mid-turbine frame. Modifying the longitudinal member of Compton by locating it to the mid-turbine frame may be considered impermissible hindsight reconstruction and would potentially render . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745